Title: To James Madison from John Bryant, 30 May 1803 (Abstract)
From: Bryant, John
To: Madison, James


30 May 1803, Antwerp. “I hope you will Excuse the liberty I now Take in communicating The Occurences concerning The Ship Mac since her arrival In this port With A Cargo of sundrie Merchandize. We arrived on the 28th of april I waited on Our Counsul Mr. Barnett In companey with A Broker Produced My Manifest and Ships papers after Some conversation Mr. Barnett dilivered two certificates One for the customs and one for the Mirine With The Seale of his office porporting that the Ship Mac was an American ship &C. as is customarie In such cases and was accordingly Entered and Permission granted to Discharge Her cargo. I allso Informed Mr. Barnett that the Ship was For Sale and called upon him for the dementions of the Ship as I meant To advertize Her which He gave me. Mr. Azemar My consighnee allso spoke to Mr. Barnett to Know if he Had aney objection to The Sale of Said Ship Mr. Barnett said he had None accordingly hand Bills was printed and handed About upon Change By the Broker and the ship was Sold To Messrs. Monet & Co for Hamburgh account. During the time which was 13 or 14 Days I Met Mr. Barnett upon Change twice and spoke to Him he never Informed Me that it was his intention To Stop the Ship on my commencing to di[s]charge The Cargo I was informed that Mr. Barnett inte[n]ded To Stop the Ship and cargo the reproaches I Received from the owners of the cargo and the Onley Man that I Expected to See me righted Became my prossecuter you may Judge my Feelings on the Occasion I called upon Mr Barnett and He Obsarved Matters had not Gone So far but the[y] Might Be arranged if it Was done Soon at that time I could not guess What he meant But I Belive it was understoo⟨d⟩ By the owners of the Cargo. On the 11th of may At night I received A letter from Mr Barnett Desiring that I would not diliver aney more of the cargo untill further orders from him Next morning I communicated to Mr Barnett That nither Ship or Cargo was at my Disposal As I had Sold the ship some time ago. In going from Mr. Barnetts house I was stoped By A Soldier and conducted Back to Mr Barnetts he observed that he had A Claim Against Me for Several thousands of dollars For which he would put me In jail untill I could Pay him and disired me To Inform my consighnee Giving Strict charge to the Soldier to Bring Me Back however the Soldier quited me, as he had No Orders from the propper Officers to Detain me And I To avoide going To jail and the reproaches Of the Owners of the cargo Kept out of the way untill I Saw what would Be the Event. I now find the cargo is dilivered to the right Owners and the Ship Is Detained the purcheser of the Ship calls upon me To fullfill my contrac⟨t⟩ With him as there is A Bill of sale made by A Notary and duties paid and the sale regestred According To the Law and as it was effected Before Mr. Barnett took aney Steps to detain Said Ship it is thought In justice he is not Warentable in what he has done. Worthey Sir I hope you will Take these proseedings into your consideration So that the Injured may be redressed.” Adds in a postscript: “I have allso To Obsarve To your Excelencie That the Ship has Suffered considerable damage Allready for the want of Care her main yard Is Broke the Hull very Much damaged and As Mr. Barnett gave orders to unrig the ship A Drunking Mate and Discontented saillors The rigging has Been Cut and Mangled and If the Ship remains Here for aney time the Heate of the weather and the wet runing down Her timbers will rot them and the ship will Want a Great dail of Leabour and Expence Bestowed upon her To make Her fit for Sea again. All this I Thought my Duty To Communicate To you as the parties Concerned Has taken the Necessary Steps to presarve thire rights.” Adds in a further postscript: “I hope your Excelince will Condecend To write Me A few Lines and what you Think I May Expect. Please To direct for Me at Mr. Azemar & Co Antwerp.”
 

   
   RC (DNA: RG 59, ML). 4 pp.



   
   For the case of the ship Mac, see Isaac Cox Barnet to JM, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:563–65 and n. 4).


